

	

		II

		109th CONGRESS

		1st Session

		S. 694

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			

				Mr. Coleman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

			

		

		A BILL

		To amend the Workforce Investment Act of 1998 to provide

		  for a job training grant pilot program.

	

	

		

			1.

			Job training grant pilot program

			Section 171 of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2916) is amended by

			 striking subsection (d) and inserting the following:

			

				

					(d)

					Job training grant pilot program

					

						(1)

						In general

						

							(A)

							Grants

							The Secretary shall provide grants to qualified job training

				programs as follows:

							

								(i)

								Placement grants

								Grants in an amount to be determined by the Secretary shall be

				provided to qualified job training programs upon placement of a qualified

				graduate in qualifying employment.

							

								(ii)

								Retention grants

								An additional grant in an amount to be determined by the

				Secretary shall be provided to qualified job training programs upon retention

				of a qualified graduate in qualifying employment for a period of 1 year.

							

							(B)

							Determination

							In determining the amount of the grants to be provided under

				subparagraph (A), the Secretary shall consider the economic benefit received by

				the Government from the employment of the qualified graduate, including

				increased tax revenue and decreased unemployment benefits or other support

				obligations.

						

						(2)

						Qualified job training program

						For purposes of this subsection, a qualified job training

				program is one that—

						

							(A)

							is operated by a nonprofit or for-profit entity, partnership,

				or joint venture formed under the laws of—

							

								(i)

								the United States or a territory of the United States;

							

								(ii)

								any State; or

							

								(iii)

								any county or locality;

							

							(B)

							offers education and training in—

							

								(i)

								basic skills, such as reading, writing, mathematics,

				information processing, and communications;

							

								(ii)

								technical skills, such as accounting, computers, printing, and

				machining;

							

								(iii)

								thinking skills, such as reasoning, creative thinking, decision

				making, and problem solving; and

							

								(iv)

								personal qualities, such as responsibility, self-esteem,

				self-management, honesty, and integrity;

							

							(C)

							provides income supplements when needed to eligible

				participants (defined for purposes of this paragraph as an individual who meets

				the criteria described in subparagraphs (A) through (C) of paragraph (3)) for

				housing, counseling, tuition, and other basic needs;

						

							(D)

							provides eligible participants with not less than 160 hours of

				instruction, assessment, or professional coaching; and

						

							(E)

							invests an average of $10,000 in training per graduate of such

				program.

						

						(3)

						Qualified graduate

						For purposes of this subsection, a qualified graduate is an

				individual who is a graduate of a qualified job training program and

				who—

						

							(A)

							is 18 years of age or older;

						

							(B)

							had in either of the two preceding taxable years Federal

				adjusted gross income not exceeding the maximum income of a very low-income

				family (as defined in section 3(b)(2) of the United States Housing Act of 1937

				(42 U.S.C.

				1437a(b)(2))) for a single individual; and

						

							(C)

							has assets of not more than $10,000, exclusive of the value of

				an owned homestead, indexed for inflation.

						

						(4)

						Qualifying employment

						For purposes of this subsection, qualifying employment shall

				include any permanent job or employment paying annual wages of not less than

				$18,000, and not less than $10,000 more than the qualified graduate earned

				before receiving training from the qualified job training program.

					.

		

